UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7062


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEARLEY REED GOODWIN, a/k/a Goodie, a/k/a Lonnie Ross,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:04-cr-00235-RWT-3; 8:13-cv-02944-RWT; 8:14-cv-02120-RWT)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Learley Reed Goodwin, Appellant Pro Se.    Adam Kenneth Ake,
OFFICE OF THE UNITED STATES ATTORNEY, Mara Zusman Greenberg,
Deborah   A.  Johnston,   Assistant United States  Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Learley Reed Goodwin seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would       find    that     the

district       court’s      assessment   of       the    constitutional         claims    is

debatable      or     wrong.     Slack     v.     McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Goodwin has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense       with    oral     argument      because        the    facts       and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3